Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Amendment
This Office action is in response to Applicant's communication filed May 16, 2022 in response to the Office action dated February 16, 2022. 
Claims 1, 8, and 15 have been amended.  
Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches an apparatus and method for directly writing to Flash based on write size but fails to teach the combination including the limitations of the claimed invention. Specifically, the claimed feature of “………….wherein, when receiving, from the host, a write request for first data having a size corresponding to a multiple of the reference write size, the memory controller directly writes the first data to the memory device without caching the first data in a write cache, and wherein the reference write size is determined based on the number of vertical stacks of the memory device and the number of storage bits level of a memory cell of the memory device.”
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Applicant’s arguments filed 5/16/22 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TASNIMA MATIN/Primary Examiner, Art Unit 2135